               Case 20-03018-hcd       Doc 1    Filed 04/21/20   Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

In the Matter of                                          Case No. 19-31812
                                                          Chapter 7
TAYLOR ANN STIDHAM,

                        Debtor.

JACQUELINE SELLS HOMANN,
TRUSTEE

                        Plaintiff,

                   v.                                     Adver. Proc. No.

BLUE TRUST LOANS
c/o Highest Executive Officer
Post Office Box 1754
Hayward, WI 54843

                        Defendant.

         COMPLAINT TO AVOID AND RECOVER AN AVOIDABLE TRANSFER

   Trustee, Jacqueline Sells Homann, by counsel, for her complaint against Blue Trust

Loans to recover preferential transfers, states as follows:

A. JURISDICTION VENUE

   1.    The court has jurisdiction over the parties and subject matter of this proceeding

pursuant to 28 U.S.C. §157(b) and 1334.

   2.    This action is a core proceeding pursuant to 28 U.S.C. §157(b).

   3.    Venue is proper pursuant to 28 U.S.C. §1409 in that this is a proceeding arising

in and relating to the above-entitled case pending before this court.

   4.    This adversary proceeding is brought pursuant to 11 U.S.C. §547 and 550 and

Federal Rule of Bankruptcy Procedure 7001.
               Case 20-03018-hcd      Doc 1      Filed 04/21/20   Page 2 of 3




B. THE PARTIES

   5.   On September 30, 2019, the Debtor, Taylor Ann Stidham, filed her bankruptcy

petition pursuant to Chapter 7 of the Bankruptcy Code.

   6.   The Defendant received from the Debtor a preferential transfer in the amount of

$836.10.

C. CAUSE OF ACTION

   7.   On or within 90 days before the petition date, the Debtor made a transfer to the

Defendant in the amount of $836.10 (the “Preferential Transfer”) on account of an ante-

cedent debt the Debtor owed to the Defendant.

   8.   The Preferential Transfer was a transfer of property of the Debtor which the

Debtor made to the Defendant.

   9.   The Preferential Transfer was made while the Debtor was insolvent.

   10. The Preferential Transfer enabled the Defendant to receive more than the De-

fendant would have received if: (a) the Preferential Transfer had not been made and (b)

the Defendant received payment on its debt to the extent provided by the provisions of

the Code.

   11. The Preferential Transfer constituted a preference pursuant to §547(b) of the

Bankruptcy Code and are avoidable by the Trustee pursuant to §547 and 550 of the

Bankruptcy Code.

   12. The Trustee may uncover additional preferential transfers to the Defendant

through discovery and reserves its right to add any such additional preferential transfers

to the allegations contained in the complaint.
               Case 20-03018-hcd      Doc 1    Filed 04/21/20   Page 3 of 3




   Therefore, Trustee, Jacqueline Sells Homann, respectfully requests that the court enter

an order:

   1.   avoiding the Preferential Transfer pursuant to §547 of the Bankruptcy Code;

   2.   granting judgment in favor of the Trustee and against the Defendant, Blue Trust

Loans, in the amount of the Preferential Transfer of $836.10, plus interest, pursuant to

the Bankruptcy Code, for the costs of this action, and any and all additional amounts

which may be discovered; and

   3.   granting such other and further relief as is just and appropriate in the premises.

Dated: April 21, 2020

                                           /s/ Jacqueline Sells Homann
                                          Jacqueline Sells Homann (15462-71)
                                          Jones Obenchain, LLP
                                          600 KeyBank Building
                                          202 S. Michigan Street
                                          Post Office Box 4577
                                          South Bend, Indiana 46634-4577
                                          Telephone: (574) 233-1194
                                          Facsimile: (574) 233-8957
                                          Email: jsh@jonesobenchain.com
